Citation Nr: 0315989	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for joint pain and 
swelling of the hands and knees due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


VACATUR

The veteran had active service from May 1973 to September 
1978, and from October 1983 to March 1998.  He served in the 
Southwest Asia area of operation during the Persian Gulf.  
The veteran also served in the National Guard from October 
1987 to March 1998.

The Board notes that the veteran's representative indicated 
in September 2002 and February 2003 statements that the 
veteran was withdrawing the issues on appeal; however, 
according to a subsequent VA Form 119, dated in April 2003, 
the veteran himself indicated that he actually was continuing 
his appeal on the issues listed on the front page of this 
decision. 

In a May 28, 2003 decision, the Board adjudicated the issues 
on appeal.  Meanwhile, the veteran sent a letter in April 
2003 in which he indicated that he actually wanted to 
withdraw from appellate status the issues on appeal.   

VA regulations provide that an appellate decision may be 
vacated by the Board on the Board's own motion when there has 
been a denial of due process.  38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.  Accordingly, the Board will vacate the May 
28, 2003 decision in the instant appeal and will issue a 
decision that follows in its place.


ORDER

The Board's May 28, 2003 decision is vacated.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

